Citation Nr: 1646227	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 11-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating prior to July 12, 2014, and in excess of 10 percent, thereafter, for chronic vasomotor rhinitis with nosebleeds.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2012, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In an August 2015 decision, the Board, in pertinent part, denied entitlement to an increased rating for chronic vasomotor rhinitis across the entire appeal period. The Veteran then appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the August 2015 Board decision that denied entitlement to an increased disability rating for chronic vasomotor rhinitis and remanded the appeal to the Board for adjudication consistent with the Court's order. 

In the August 2015 decision, the Board also remanded the issue of "entitlement to an effective date earlier than July 12, 2014, for the grant of service connection of chronic vasomotor rhinitis with nosebleeds" for additional development. Upon further review, however, the Board finds this was a typographical error. See August 2016 JMPR n.1. The effective date of the grant of service connection is October 1, 2009, the day after the Veteran separated from service; the Veteran has not advanced any argument regarding an earlier effective date for the grant of service connection. Instead, the Veteran expressed disagreement with the effective date of the award of the increased rating to 10 percent, which is July 12, 2014. See January 2015 Statement. This claim, however, is already fully encompassed by the current appeal for an increased disability rating for entire rating period. Therefore, the previously characterization of the earlier effective date claim was incorrect, and any development ordered by the Board was not necessary. Despite this incorrect characterization, however, the Board finds the error to be harmless and not prejudicial to the Veteran. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In a September 2016 correspondence, the Board informed the Veteran that his case had been returned to the Board for adjudication consistent with the August 2016 JMPR. This correspondence provided the Veteran a period of 90 days within which to submit additional evidence or argument in support of the appeal. The correspondence, however, informed the Veteran that if he submitted additional evidence, the Board "will remand [his] appeal to the AOJ for review" unless he waived initial AOJ review of the evidence; the correspondence included a form on which the Veteran could waive initial AOJ review. In November 2016, the Veteran submitted new medical evidence in support of the appeal; however, he did not waive initial AOJ review of this evidence. Therefore, a remand is necessary for the AOJ to initially review and consider this evidence. 

In addition, in December 2015, after the last adjudication of this claim, the Veteran underwent a VA respiratory examination, which was performed in the context of a disability claimed as secondary to the chronic vasomotor rhinitis. This VA examination report, however, has not been considered in the context of the current appeal. Therefore, the AOJ must also perform an initial review of this pertinent VA-generated evidence. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, and after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record, particularly the December 2015 VA examination report and the private medical records submitted by the Veteran. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




